Denis Frawley 416.594.0791, ext. 113 dfrawley@olflaw.com September 29, 2010 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549-7010 Attention: Douglas Brown, Division of Corporation Finance Telephone Number: (202) 551-3365 Telecopier Number: (703) 813-6982 Dear Mr. Brown: Re: Bio-Carbon Systems International Inc., formerly known as ABC Acquisition Corp. 1501 I am writing as legal counsel to Bio-Carbon Systems International Inc. We have received your comment letter dated September 15, 2010 regarding the following filings by ABC Acquisition Corp. 1501 (now known as Bio-Carbon Systems International Inc. (the Company)): a Form 10 filed October 28, 2009; a Form 10-K filed April 6, 2010; a Form 8-K filed June 7, 2010; and a Form 10 filed August 16, 2010. We are in the process of collecting additional information and preparing answers to your comments. We expect to provide you with a response, as well as file amended filings, by October 8, 2010. Please note that questions regarding the Form 10 filed October 28, 2009 and the Form 10-K filed April 6, 2010 will be answered by Mr. Grady Thrasher, who was a legal counsel to the Company at that time. Yours truly, Ormston List Frawley LLP / s/ Denis Frawley Denis Frawley cc: Luc Duchesne DF:em
